DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on April 14, 2021. Claims 1, 14, 23, and 27 have been amended. 2-4, 6, and 9-11 have been canceled.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the reference to Selby applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 7, 8, 13, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webb (GB 2256465 A) in view of Dornfeld et al. (US 5,458,343) and Hepfinger et al. (US 2012/0261157 A1).
With regard to claim 1, Webb discloses a fire seal end cap (4) comprising: a cap portion (top portion of 4); and a plug portion (1) having a curved rear end (Fig. 2) and a flat the curved rear end corresponding to a contour of a bore for receiving the plug portion (Fig. 3), wherein said cap portion (top of 4) and said plug portion (1/2/9) are formed from a fire-resistant material (fire plug 1 stops flow, see abstract).
However, Webb does not disclose that wherein said fire-resistant material is a composite material comprising a woven ceramic fabric infused with a matrix material comprising silicone.
 Dornfeld teaches a fire-resistant material is a composite material comprising a woven ceramic fabric (Col. 3 lines 29-31) infused with a matrix material comprising silicone (Col. 4 lines 26-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Webb, by making the fire-resistant material out of the composite material as taught by Dornfeld, for the benefit of meeting the FAA fire test requirements in order to contain any fire occurring in the fire zone for a predetermined amount of time (Col.1 lines 27-30).
However, Webb does not disclose wherein said composite material further comprises a low friction material having a static coefficient of friction of at most 0.15.
Hepfinger teaches a fire-resistant material is a composite material comprising a material having a static coefficient of friction of at most 0.15 (about 0.04, see Claim 8).
It is noted by the Examiner that the prior art to Hepfinger and the instant invention both disclose a fire-resistant material. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to Hepfinger is reasonably pertinent to the problem faced by the inventor.
may have a static coefficient of friction of at most about 0.15”. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Webb, by making said cap portion (4) and said plug portion (1) of Webb out of the fabric material with a low coefficient of friction as taught by Hepfinger, for the benefit of making the cap easier to install into the conduit (Para. [0021] last two lines).In addition, it would prevent wear due to chafing or rubbing.
With regard to claim 7, the device of Webb as modified by Dornfeld and Hepfinger discloses the invention as disclosed in the rejection of claim 1 above. Webb in view of Dornfeld and Hepfinger further discloses said cap portion (4 of Webb) defines a first major surface (see figure below) and second major surface (see figure below) opposed from said first major surface, wherein said low friction material (taught by Dornfeld’s composite material) having said static coefficient of friction of at most 0.15 (about 0.04, see Claim 8 taught by Hepfinger) is positioned at least one of said first major surface and said second major surface (see figure below).

    PNG
    media_image1.png
    736
    663
    media_image1.png
    Greyscale

With regard to claim 8, the device of Webb as modified by Dornfeld and Hepfinger discloses the invention as disclosed in the rejection of claim 1 above. Webb in view of Dornfeld and Hepfinger further discloses said low friction material  having said static coefficient of friction of at most 0.15 comprises polyester fiber (Para. [0026] of Hepfinger).
With regard to claim 13, the device of Webb as modified by Dornfeld and Hepfinger discloses the invention as disclosed in the rejection of claim 1 above. Webb further discloses wherein said plug portion (1) protrudes from said cap portion (top portion of 4) at a non-zero angle relative to said cap portion (90 degree, Fig. 2).
With regard to claim 21, the device of Webb as modified by Dornfeld and Hepfinger discloses the invention as disclosed in the rejection of claim 1 above. Webb further discloses said cap portion (top portion of 4) defines a first major surface (see figure above); and said protrusion direction (Fig. 2) is normal to said first major surface (see figure above).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webb in view of Dornfeld and Hepfinger as applied to claim 1 above, and further in view of Simmons et al. (US 7,105,047 B2)
With regard to claim 5, the device of Webb as modified by Dornfeld and Hepfinger discloses the invention as disclosed in the rejection of claim 1 above. However, they do not disclose that a red iron oxide component.
Simmons teaches a fire resistant material comprising a red iron oxide component (Col. 7 line 27).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Webb by incorporating the red iron oxide component as taught by Simmons, for the benefit of providing a colorant added to a thermal protective paint to form a flame retardant paint without generating toxic fumes (Col. 4 lines 36-40).


Allowable Subject Matter
Claims 14-20 and 23-27 are allowed.
Claims 12 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the closest prior art used in the rejections above disclose almost all the structural limitation. However, the prior art either alone or in combination fails to teach said plug portion and said cap portion are formed as a single monolithic body.
Regarding claims 14, 20, and 23, the closest prior art used in the rejections above disclose almost all the structural limitation. However, the prior art either alone or in combination fails to teach said plug portion protrudes from said cap portion along a protrusion direction at a non-zero angle between 1 and 20 degrees of normal to said major surface.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752